Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James DeCarlo (36,120) on May 21st, 2021.

The application has been amended as follows: 

1.  (Currently Amended) A method comprising:
electronically tracking, via a computing device, metadata of a plurality of electronic communications of a user, said metadata comprising a time and date and one or more recipient addresses associated with each communication; 
analyzing, via the computing device, the metadata of each electronic communication;
determining, via the computing device, based on said analysis for each electronic communication, features of each communication between the user and each recipient address, each communication’s features comprising activity data between the user and a respective recipient, said activity data indicating a recency and frequency of communication and content relayed during such communications;
that indicates the recency, frequency and content of each communication comprised therein, said coherency information providing an indication as to a logical relationship between each recipient that is defined according to the recency and frequency of communication between each recipient and content relayed during such communications; 
automatically generating and storing, via the computing device based on said electronic tracking, one or more s of addresses based on said coherency information;
receiving, at the computing device, input comprising an entry of a portion of an electronic address;
identifying, via the computing device, electronic addresses of potential recipients from the one or more lists in response to said input; 
electronically recommending, via the computing device, the identified electronic addresses to the user, said recommendation facilitating the simultaneous display of a list of a first type of a second type 
receiving, via the computing device, an input indicative of one or more electronic addresses selected by the user from the identified and recommended electronic addresses;
responsive to receiving the selecting input, dynamically updating and filtering, via the computing device, the electronic recommendations of identified electronic addresses for both lists; and
electronically sending, via the computing device, a message to the one or more selected electronic addresses.

2. (Original) The method of claim 1, wherein the steps of electronically tracking and electronically sending are performed in a server, and wherein the user communicates with the server through an interface that is remotely located from the server.

3. (Original) The method of claim 1 further comprising: 
tracking contents of the plurality of electronic communications.

4. (Canceled)

5. (Original) The method of claim 1 further comprising: 
detecting usage of a plurality of electronic addresses together for more than a predefined number of occurrences; and 
grouping the plurality of electronic addresses into a group.

6. (Original) The method of claim 1 further comprising: 
detecting an electronic address not used previously with the selected electronic addresses; and 
informing the user of the detected electronic address.

7. (Currently Amended) The method of claim 1 further comprising:
updating the one or more lists; and
storing the one or more lists.

8. (Original) The method of claim 1, wherein the step of generating comprises:
prioritizing the electronic addresses.

9. (Currently Amended) The method of claim 1, wherein the electronically recommending comprises

providing the identified electronic address in the form of one or more groups based on a predefined threshold.



13. (Currently Amended) A system comprising:
a communication interface that enables sending and receiving of a plurality of electronic communications from a user; 
non-transitory computer-readable storage medium tangibly storing electronic communication software; and 
a processor responsive for executing the electronic communication software to: 
track metadata of the plurality of electronic communications of the user, said metadata comprising a time and date and one or more recipient addresses associated with each communication; 
analyze the metadata of each electronic communication;
determine based on said analysis for each electronic communication, features of each communication between the user and each recipient address, each communication’s features comprising activity data between the user and a respective recipient, said activity data indicating a recency and frequency of communication and content relayed during such communications;
determine coherency information for the plurality of electronic communications based on said determined features of each electronic communication and the activity data that indicates the recency, frequency and content of each communication comprised therein, said coherency information providing an indication as to a logical relationship between each recipient that is defined according to the recency and frequency of communication between each recipient and content relayed during such communications; 
automatically generate and store one or more s of addresses based on said coherency information;
receive input comprising an entry of a portion of an electronic address;
identify electronic addresses of potential recipients from the one or more lists in response to said input; 
facilitating the simultaneous display of a list of a first type of a second type 
receive an input indicative of one or more electronic addresses selected by the user from the identified and recommended electronic addresses;
responsive to receiving the selecting input, dynamically update and filter the electronic recommendations of identified electronic addresses for both lists; and
electronically send a message to the one or more selected electronic addresses.
	
14. (Previously Presented) The system of claim 13, wherein said list of the electronic addresses of the recipients for the user are stored in an associated non-transitory storage device. 

15. (Currently Amended) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a programmable processor, perform a method comprising:
tracking metadata of a plurality of electronic communications of a user, said metadata comprising a time and date and one or more recipient addresses; 
analyzing the metadata of each electronic communication;
determining based on said analysis for each electronic communication, features of each communication between the user and each recipient address, each communication’s features comprising activity data between the user and a respective recipient, said activity data indicating a recency and frequency of communication and content relayed during such communications;
determining coherency information for the plurality of electronic communications based on said determined features of each electronic communication and the activity data that indicates the recency, frequency and content of each communication comprised therein, 
automatically generating and storing based on said electronic tracking, one or more s of addresses based on said coherency information;
receiving input comprising an entry of a portion of an electronic address;
identifying electronic addresses of potential recipients from the one or more lists in response to said input; 
recommending the identified electronic addresses to the user, said recommendation facilitating the simultaneous display of a list of a first type of a second type 
receiving an input indicative of one or more electronic addresses selected by the user from the identified and recommended electronic addresses;
responsive to the received selection input, dynamically updating and filtering the electronic recommendations of identified electronic addresses for both lists; and
sending a message to the one or more selected electronic addresses.

16. (Canceled)

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 15 further comprising: 
detecting usage of a plurality of electronic addresses together for more than a predefined number of occurrences; and 
grouping the plurality of electronic addresses into a group.

18. (Previously Presented) The non-transitory computer-readable storage medium of claim 15 further comprising: 

informing the user of the detected electronic addresses.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the recommending comprises

providing the identified electronic addresses in the form of one or more groups based on a predefined threshold.

20. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a comprehensive and reasonable search of the prior art, no reference or obvious combinations of references could be found covering the subject matter of independent claims 1, 13, and 15.  More specifically, unique element(s) found within the claimed language included and not limited to: 1) being able to analyze and identify coherency information between two or more entities (identifiers or electronic addresses) based upon features from communications between said entities, wherein features are further specified as well, and 2) recommending potential recipient electronic addresses, by simultaneously displaying two lists comprising of different types or groupings of electronic addresses, and furthermore iteratively updating and filtering the recommended electronic addresses within both lists based upon new input selections or entries.  For at least these reasons, in combination with all the other details within the claimed language, claims 1-3, 5-9, 13-15, and 17-19 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:30 am - 3:00 pm (PST/PDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455